 

 

 

IN THE UNITED STATES DISTRICT COURT

FoR THE souTI-IERN DISTRICT oF GEORGIA mg FEB Il‘ PH 3‘ 01

DUBLlN DIVISION

 

WILLIE SAM BIVINS,
Plaintiff,

v. CV 318-086
ANTONIO CARSWELL, Warden;
LAKISHA FRANKLIN, Deputy Warden;
DEPUTY WARDEN GIVEN; OFFICER
JOI-IN DOE, Unit Manager/Deputy Warden;
OFFICER NORRIS; MRS. BRAG, GDC
Chiel"COunsel; MR. WILKERSON, Libral'y )
Supervisor; and MRS. FRAZIER, GDC ADA )
Coordinator, )

)
)

)
)
)
)
)
)
)
)
)
)
)

Defendants.
0 R D E R

After a careful, de novo review of the file, the Court concurs with the l\/Iagistrate
Judge’s Report and Recomrnendation, to which objections have been iiled, (doc. nos. 9, 14,
15).] Accordingly, the Court ADOPTS the Report and Recornmendation of the l\/Iagistrate
Judge as its opinion, DENIES Plaintiff`s request to proceed informal pauperis and motion to
appoint counsel, (doc. nos. 2, 4), and DISMISSES this action Without prejudice lf Plaintiff

wishes to proceed with the claims raised in this lawsuit, he must initiate a new lawsuit, Which

 

lPlaintil'"t"s objections were also docketed as a “Motion to Correct” the Magistrate
Judge’s R&R. (Doc. no. l3.) Because the Court has considered Plaintit`l"s filing as objections to
the R&R, Plaintiff’s “motion” is MOOT. (lg)

 

 

 

would require submission of a new complaint § Dupree v. Palmer, 284 F.3d 1234, 1236
(l lth Cir. 2002).

SO ORDERED this /7/ day of February, 2019, at Augusta, Georgia.

  

 

/" ,
UNfTED sTAT/E's DISTRICT IUDGW

 

